DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Amendment filed on November 18, 2021.
Claims 2, 5, 8-10, and 18 are cancelled. 
Claims 1, 3-4, 6-7, 11-17, and 19 are pending.
Claims 1, 3-4, 6-7, 11-17, and 19 are examined.
This Office Action is given Paper No. 20220218 for references purposes only.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 3-4, 6-7, 11-17, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vaccari et al. (US 2015/0304437) in view of Friedman et al. (US 10,593,074).

Claims 1, 17
Vaccari discloses:
receiving location records (location history, see [0120]) for a first user (first user, see [0120]) from a communication device (device, see [0033]) associated with the first user;
receiving location records (location history, see [0120]) for a second user (second user, see [0120]) from a communication device (device, see [0033]) associated with the second user, the location records for the first and second users each including at least location data (geographic locations, see [0120]) and a time stamp (time stamp, see [0120]) of the location data, the first user different than the second user (first user vs. second user, see [0120]);
aggregating, by an offer engine computing device, time spent over a defined interval (activity log, e.g. days, weeks, months, see [0086, 0120]) by the first user (Alice, first user, see [0116, 0120]) within at least a first region (e.g. at first location from 8:00am-8:15am, location A, see [0082, 0116, 0120]) and a second region (at second location from 8:15am-8:00pm, location B, see [0082, 0116, 0120]), respectively, based on at least the location data (location history, see [0082, 0120]) 
aggregating, by the offer engine computing device, time spent over the defined interval (e.g. on a specific day, see [0120]) by the second user (second user, see [0120]) within at least the first region (location A, see [0120]) and the second region (location B, see [0120]), respectively, based on at least the location data and the time stamp included in each of the location records for the second user;
mapping, by the offer engine computing device, the time spent (from 1:00pm-3:30pm, see [0120]) within at least the first region and the second region by the first user (first user, see [0120]) and the time spent (from 12:30pm-6:00pm, see [0120]) within at least the first region and the second region by the second user (second user, see [0120]), for multiple intervals of time;
determining, by the offer engine computing device, an overlap (e.g. second user at a current unusual location, location B, see [0089, 0116, 0120]) between the first user and the second user in at least the first region and the second region by identifying one or more of the multiple intervals of time in which the mapped time spent by the first user and the mapped time spent by the second user within at least the first region and the second region, respectively, coincide;
recognizing, by the offer engine computing device, a link (both near location, see [0116, 0120]) between the first user and the second user, in response to the 
Vaccari does not disclose:
Identifying… user;
Providing… user.
Friedman teaches:
identifying an offer (incentive, see C40 L29-47) based on transaction data of the first user (second customers currently contracted, see C40 L29-47);
providing the identified offer (incentive, see C40 L29-47) to the second user (first customer, see C40 L29-47) based on the recognized link (located within same geographical area, see C40 L29-47) between the first user and the second user, thereby permitting the second user to take advantage of the identified offer on behalf of the first user.
Vaccari discloses receiving location records, aggregating time spent, mapping time spent, determining overlap, and recognizing a link between users. Vaccari does not disclose identifying and providing offers, but Friedman does. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the location-based content promotion on online social networks of Vaccari with identifying and providing offers of Friedman because 1) a need exists for enabling users to interact with each other (see Vaccari [0003]; and 2) a need exists for tracking referrals and providing incentives to users based on services contracted (see Friedman C1 L45-50). Identifying and providing an offer based on a link (e.g. same geographical area) will ensure that there is a connection between a first user and second user.

Claim 11
Vaccari discloses:
a memory (memory, see [0170]) including location records (location history, see [0120]) received from a first communication device and a second communication device (devices, see [0033]), the first communication device associated with a first user (first user, see [0120]) and the second communication device associated with a second user (second user, see [0120]) different than the first user (first user vs. second user, see [0120]), and each of the location records including at least location data (geographic locations, see [0120]) and a time stamp (time stamp, see [0120]) of the location data; and
a processor (processor, see [0170]) coupled to the memory, the processor configured to:
determine a region (e.g. second user at a current unusual location, location B, see [0089, 0116]) associated with the first communication device based on location data received from the first communication device and a predefined radius (threshold distance, see [0089]);
determine an overlap between the region (e.g. second user at a current unusual location, location B, see [0089, 0116]) and location data received from the second communication device (e.g. first users’ distance, Bob, see [0089, 0116]);
recognize a link between the first user and the second user, when the overlap satisfies a predetermined threshold (within a threshold distance, see [0089, 0116]).
Vaccari does not disclose:
Identify… user;
Provide… user.
Friedman teaches:
identify an offer (incentive, see C40 L29-47) based on transaction data of the first user (second customers currently contracted, see C40 L29-47), and independent of transaction data of the second user (first customer is a possible transaction, not occurred yet, see C40 L29-47);
provide the identified offer (incentive, see C40 L29-47) to the second user (first customer, see C40 L29-47) based on the recognized link (located within same geographical area, see C40 L29-47) between the first user and the second user.
Vaccari discloses receiving location records, aggregating time spent, mapping time spent, determining overlap, and recognizing a link between users. Vaccari does not disclose identifying and providing offers, but Friedman does. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the location-based content promotion on online social networks of Vaccari with identifying and providing offers of Friedman because 1) a need exists for enabling users to interact with each other (see Vaccari [0003]; and 2) a need exists for tracking referrals and providing incentives to users based on services contracted (see Friedman C1 L45-50). Identifying and providing an offer based on a link (e.g. same geographical area) will ensure that there is a connection between a first user and second user.

Claims 3, 15
Furthermore, Vaccari discloses:
determining the overlap between the first user and the second user further includes generating a score (calculate proximity coefficient, see [0118-0119]) for the second user and/or for the communication device associated with the second user based on at least an assigned value for the one or more of the multiple intervals of time;
wherein recognizing the link between the first user and the second user includes recognizing the link when the score satisfies the predetermined threshold (threshold, see [0120]).

Claims 4, 16
Furthermore, Vaccari discloses:
the score includes a combination of an aggregate score and a likelihood score, the aggregate score based on the assigned value for the one or more of the multiple intervals of time (multiple days, see [0119]) and the likelihood score based on historical location records (distance, see [0118-0119]) for at least one of the first and second users.

Claim 6
Furthermore, Vaccari discloses:
aggregating time spent over the defined interval (activity log, e.g. days, weeks, months, see [0086]) by the first user at a third region (e.g. San Francisco Airport, location C, see [0083, 0116, 0120]) based on the location records for the 
aggregating time spent over the defined interval by the second user at the third region based on the location records for the second user (second user, see [0120]);
mapping, by the offer engine computing device, the time spent at the third region for the first user (at location C from 330-4pm, see [0120]) and the time spent at the third region by the second user (at location C from 6-7pm, see [0120]); 
wherein determining the overlap between the first user and the second user in at least the first region and the second region further includes determining the overlap between the first user and the second user in the third region, by identifying one or more of the multiple intervals of time in which the mapped time spent by the first user and the mapped time spent by the second user within the third region coincide (see when overlap at different locations, see [0120]).

Claims 7, 19
Furthermore, Friedman teaches:
assigning the first user to a first group (second customers currently contracted, see C40 L29-47) based on transaction behavior indicated by the transaction data of the first user; and
wherein identifying the offer (incentive, see C40 L29-47) based on the transaction data includes identifying the offer based on transaction data associated with the group.

Claim 12
Furthermore, Vaccari discloses:
the processor is configured, in connection with determining the overlap between the region and the location data received from the second communication device, to generate a score (calculate proximity coefficient, see [0118-0119]) indicative of time spent by the second communication device within the region; and
wherein the processor is configured, in connection with recognizing the link between the first user and the second user, to recognize the link between the first user and the second user when the score satisfies the predetermined threshold (threshold, see [0120]).

Claim 13
Furthermore, Vaccari discloses:
the first communication device is at a first location at a first time interval  (e.g. at first location from 8:00am-8:15am, location A, see [0082, 0116, 0120]) and at a second location at a second time interval (at second location from 8:15am-8:00pm, location B, see [0082, 0116, 0120]), and wherein the overlap includes the first and second time intervals; and
wherein the processor is configured, in connection with recognizing the link between the first user and the second user, to recognize the link based on an assigned value for the first time interval at the first location and the second time interval at the second location, when the assigned value satisfies the predetermined threshold (within a threshold distance, see [0089, 0116]).

Claim 14
Furthermore, Vaccari discloses:
in connection with determining the overlap between the region and location data received from the second communication device, to determine the overlap based on at least one interval during which the second communication device is disposed within the region (both at location A, see [0120]). 

Response to Arguments 
103 arguments
Applicant argues that the prior art does not teach the amendments. Specifically, the claims recite directing offers to consumers based on transaction data of other consumers.
Vaccari discloses a first user and a second user (see [0120]). Please see new mapping regarding remaining limitations.

Claim Interpretation
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).
Sahni et al. (US 2021/0142226) discloses a second customer entering the same area as a first customer (i.e. a friend), and the second customer receiving a greater point total than the first customer’s offer. 
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621